     Case 3:20-cv-01378-JLS-AHG Document 3 Filed 08/04/20 PageID.24 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARRYL DUNSMORE,                                   Case No.: 3:20-CV-1378 JLS (AHG)
12                                    Petitioner,
                                                        SUMMARY DISMISSAL OF
13   v.                                                 SUCCESSIVE PETITION
                                                        PURSUANT TO 28 U.S.C.
14   UNKNOWN,
                                                        § 2244(b)(3)(A) GATEKEEPER
15                                  Respondent.         PROVISION
16
17         Petitioner Darryl Dunsmore, a state prisoner proceeding pro se, has filed a Petition
18   for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 together with a request to proceed
19   in forma pauperis. The Court does not rule on Petitioner’s request to proceed in forma
20   pauperis because this case is summarily dismissed pursuant to 28 U.S.C. § 2244(b)(3)(A)
21   as indicated below.
22                 PETITION BARRED BY GATEKEEPER PROVISION
23         The instant Petition is not the first Petition for a Writ of Habeas Corpus Petitioner
24   has submitted to this Court challenging his June 10, 2010 conviction in San Diego Superior
25   Court Case No. SCS 215653. On May 17, 2013, Petitioner filed in this Court a Petition for
26   Writ of Habeas Corpus in Case No. 13-CV-1193 GPC (PCL). In that petition, Petitioner
27   challenged his conviction in San Diego Superior Court Case No. SCS 215653 as well. On
28   August 10, 2015, this Court denied the petition on the merits. (See Order filed Aug. 10,

                                                    1
                                                                            3:20-CV-1378 JLS (AHG)
     Case 3:20-cv-01378-JLS-AHG Document 3 Filed 08/04/20 PageID.25 Page 2 of 3



 1   2015 in case No. 13-CV-1193 GPC (PCL) [ECF No. 115].) Petitioner appealed that
 2   determination. On February 16, 2016, the Ninth Circuit Court of Appeals declined to issue
 3   a Certificate of Appealability. (See Order in Dunsmore v. Harris, et al., No. 15-56308 (9th
 4   Cir. Feb. 16, 2016), filed in Case No. 13-CV-1193 GPC (PCL), ECF No. 131.)
 5          Petitioner is now seeking to challenge the same conviction he challenged in his prior
 6   federal habeas petition.1 Unless a petitioner shows he or she has obtained an Order from
 7   the appropriate court of appeals authorizing the district court to consider a successive
 8   petition, the petition may not be filed in the district court. See 28 U.S.C. § 2244(b)(3)(A).
 9   Here, there is no indication the Ninth Circuit Court of Appeals has granted Petitioner leave
10   to file a successive petition.
11                                              CONCLUSION
12          Because there is no indication Petitioner has obtained permission from the Ninth
13   Circuit Court of Appeals to file a successive petition, this Court cannot consider his
14   Petition. Accordingly, the Court DISMISSES this action without prejudice to Petitioner
15   filing a petition in this court if he obtains the necessary order from the Ninth Circuit Court
16   of Appeals.
17          Further, Petitioner has failed to make “a substantial showing of the denial of a
18   constitutional right,” and reasonable jurists would not find debatable this Court’s
19   assessment of his claims. See 28 U.S.C. § 2253(c). As such, a certificate of appealability
20   is DENIED. See Rules Governing § 2254 Cases, Rule 11(a) (requiring the district court
21   that issues an order denying a habeas petition to either grant or deny a certificate of
22   ///
23   ///
24   ///
25
26
27   1
      Petitioner also filed a petition for writ of habeas corpus, challenging the same San Diego Superior Court
     conviction, on January 24, 2018, which this Court dismissed as successive on January 31, 2018. (See
28   Dunsmore v. Martel, 18-CV-0172-H-PCL (S.D. Cal. 2018), ECF No. 7.)

                                                         2
                                                                                        3:20-CV-1378 JLS (AHG)
     Case 3:20-cv-01378-JLS-AHG Document 3 Filed 08/04/20 PageID.26 Page 3 of 3



 1   appealability). For Petitioner’s convenience, the Clerk of Court shall attach a blank Ninth
 2   Circuit Application for Leave to File Second or Successive Petition.
 3         IT IS SO ORDERED.
 4   Dated: August 4, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                            3:20-CV-1378 JLS (AHG)
